Title: From William Stephens Smith to John Quincy Adams, 28 November 1805
From: Smith, William Stephens
To: Adams, John Quincy



Dear Sir—
New York Novr. 28th. 1805

The Bearer, my very intimate friend General Miranda, proposing to pass a few days at Washington, I must solicit for him, your friendly attentions and civilities.
Mrs. Smith. and family are all well, and desire to be particularly remembered to you, Mrs. A, and her dear plump Sister—
Should any thing of a public nature command attention; I should be happy to be made acquainted with it, as early, as may be consistent with your official Station, particularly should their, be a disposition to blow The Trumpet—
Yours sincerely
W: S: Smith